DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-7, 11-13, 27-28, 43-44, 64-65, 75-76 and 79-80 are pending and are examined herein.
Election/Restrictions
Applicant’s election of species for claims 3-7 and 79-80 in the reply filed on 03/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants have elected the following species:
For the genus of amine-reactive functional group, Applicants has elected the species of NHS ester.
For the genus of tetrazine-reactive moiety, Applicants has elected the species of trans-cyclooctene.
For the genus of tetrazine moiety, Applicants has elected the species of methyltetrazine
For the genus of particles, Applicants has elected the species of eukaryotic cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Zhao et al.
Claim(s) 1-7, 11-13, 27-28, 43-44, 64-65 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over (Zhao et al., “Clickable Multifunctional Dumbbell Particles for in Situ Multiplex Single-Cell Cytokine Detection”, ACS Appl. Mater. Interfaces 2017, 9, 32482-32488). 
	Regarding claim 1, Zhao teaches a method of tagging a plurality of samples, comprising, for each sample of a plurality of samples:
(a)    incubating one or more amine-modified sample tags (e.g. p. 32483, section 2.5; “Two types of amine-modified oligonucleotides, labeled D and E, were used to modify the surface of DPs”) and with a first heterobifunctional linker to generate one or more tetrazine-modified sample tags; (e.g. p. 32483, section 2.5; “One microliter of 0.2 mg mL-1 NHS-TCO and NHS-Tz was mixed with 100uL of 0.2 mM oligonucleotide D and E for 4 h, respectively”)
(b)    incubating the one or more tetrazine-modified sample tags of step (a) with (i) a second heterobifunctional linker, and (ii) a sample comprising one or more particles, to generate particles tagged with one or more sample tags (e.g. p. 32483, section 2.5; “Fifty microliters of 0.2 Tz-E conjugates were carefully flowed from the microchip inlet and reacted with TCO-bMS for 30 min.”);
wherein the first heterobifunctional linker comprises a first reactive group and a second reactive group, wherein the first reactive group of the first heterobifunctional linker comprises an amine-reactive functional group (e.g. p. 32483, section 2.5; “NHS”) and wherein the second reactive group of first heterobifunctional linker comprises a tetrazine moiety (e.g. p. 32483, section 2.5; “Tz”); and
wherein the second heterobifunctional linker comprises a first reactive group and a second reactive group, wherein the first reactive group of the second heterobifunctional linker comprises an amine-reactive functional group (e.g. p. 32483, section 2.5; “NHS”)  and wherein the second reactive group of the second heterobifunctional linker comprises a tetrazine-reactive moiety (e.g. p. 32483, section 2.5; “TCO”).
	Regarding claim 2, Zhao teaches a method of tagging a plurality of samples, comprising, for each sample of a plurality of samples:

(b)    incubating one or more tetrazine-modified sample tags (i) a second heterobifunctional linker, and (ii) a sample comprising one or more particles, to generate particles tagged with one or more sample tags (e.g. p. 32483, section 2.5; “Fifty microliters of 0.2 mM Tz-E conjugates were carefully flowed from the microchip inlet and reacted with TCO-bMS for 30 mins”);
wherein the second heterobifunctional linker comprises a first reactive group and a second reactive group, wherein the first reactive group of the second heterobifunctional linker comprises an amine-reactive functional group and wherein the second reactive group of the second heterobifunctional linker comprises a tetrazine-reactive moiety (e.g. p. 32483, section 2.5; “NHS-TCO”).
	Zhao does not explicitly teach the order of steps as implied by claims 1 and 2, however, in accordance with MPEP 2144.04(IV)(C) citing Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), that “[s]election of any order of mixing ingredients is prima facie obvious.”  One of ordinary skill in the art would have a reasonable expectation of success in receiving the same end product, because the reaction between Tz and TCO is consistent and results in a labeled particle no matter the order of incubation of the conjugates.
	Regarding claims 3 and 5, Zhao teaches the methods of claims 1 and 2, wherein the amine-reactive functional group is selected from the group comprising an N-hydroxysuccinimide (NHS) ester (e.g. p. 32483, section 2.5; “NHS-TCO and NHS-Tz”).
	Regarding claims 4 and 6, Zhao teaches the methods of claims 1 and 2, wherein the tetrazine-reactive moiety is selected from the group comprising trans-cyclooctene (TCO) (e.g. p. 32483, section 2.5; “TCO”).
Regarding claim 7, Zhao teaches the method of claim 1, wherein the tetrazine moiety comprises tetrazine, methyltetrazine (e.g. p. 32483, section 2.1; “methyltetrazine-Sulfo-NHS ester (Tz-NHS) were obtained from Click Chemistry Tools Company”).
	Regarding claim 11, Zhao teaches the method of claim 1, wherein the first heterobifunctional linker is NHS-MTZ (e.g. p. 32483, section 2.5; “NHS-Tz”).
	Regarding claims 12 and 13, Zhao teaches the methods of claims 1 and 2, wherein the second heterobifunctional linker is NHS-TCO (e.g. p. 32483, section 2.5; “NHS-TCO”).
	Regarding claims 27 and 28, Zhao teaches the methods of claims 1 and 2, wherein the one or more amine-modified sample tags comprises an oligonucleotide, wherein the oligonucleotide comprises a 3’ amine, a 5’ amine, or combination thereof (e.g. p. 32483, section 2.5; “Two types of amine-modified oligonucleotides”), one can assume the amine is either 3’ or 5’ or a combination thereof.
	Regarding claims 43 and 44, Zhao teaches the methods of claims 1 and 2, wherein the sample tag comprises a barcode sequence (e.g. p. 32483, section 2.5; “Two types of amine-modified oligonucleotides, labeled D and E, were used to modify the surface of DPs”), an oligonucleotide contains a sequence which reads on a “barcode sequence”.
	Regarding claims 64 and 65, Zhao teaches the methods of claims 1 and 2, wherein the plurality of samples comprises more than 10 samples (e.g. Figure 1 (a); the microwell contains more than 10 samples).
	Regarding claims 75 and 76, Zhao teaches the methods of claims 1 and 2, wherein the one or more particles comprises one or more synthetic particles, wherein the one or more synthetic particles comprise beads, synthetic cells, lipid droplets, and any combination thereof (e.g. p. 32483, 2nd para.; “Big magnetic microspheres carrying TCO are anchored to microwells”).
	
Zhao et al. and Devaraj et al.
Claims 1-7, 11-13, 27-28, 43-44, 64-65, 75-76 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over (Zhao et al., “Clickable Multifunctional Dumbbell Particles for in Situ Multiplex Single-Cell Cytokine Detection”, ACS Appl. Mater. Interfaces 2017, 9, 32482-32488), as applied to claims  1-7, 11-13, 27-28, 43-44, 64-65, and 75-76 above, and further in view of (Devaraj et al., “Fast and Sensitive Pretargeted Labeling of Cancer Cells through a Tetrazine/trans-Cyclooctene Cycloaddition”, Angew. Chem. Int. Ed. 2009, 48, 7013-7016).
	Regarding claims 79-80, Zhao teaches the methods of claims 1 and 2, however it is noted the reference does not teach wherein the one or more particles comprise one or more biological particles, eukaryotic cells.
	Devaraj teaches the labeling of eukaryotic cells with the tetrazine with a trans-cyclooctene reaction (e.g. p. 7013, last para.; “To demonstrate the utility of the reaction of a tetrazine with a trans-cyclooctene for live-cell imaging, we chose to label EGFR expressed on A549 lung cancer cells”).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Zhao’s invention with the teachings of Devaraj in order to label live cells.  One of ordinary skill would be motivated to so because Devaraj teaches the labeling of eukaryotic cells for bioimaging using a TCO-conjugated cell-surface antibody and a Tz-modified fluorophore, which is of particular interest to Zhao, because Zhao states, “Our results show that this new type of DPs are promising for application in cell sorting, bioimaging, single-cell analysis, and biomedical diagnostics.  
In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed   In the present case, all of the elements of claims 79 and 80 were well known in the art, as per Zhao and Devaraj, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. Given the teachings of the art and the level of skill of the ordinary artisan, one would have a reasonable expectation of success since both Zhao and Devaraj are in the same field of endeavor of labeling cells for single-cell analysis.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        


/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639